TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00353-CR


Sonia Frausto, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024257, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Following a hearing ordered by this Court, the district court appointed Mr. Matthew
B. Jones as appellant's substitute counsel on appeal.  See Tex. R. App. P. 38.8(b).  Before us is
Jones's "motion for completed record on appeal" stating that appellant's first attorney did not request
a complete reporter's record. (1)  Counsel asks that the time for filing his brief be delayed to allow the
preparation of the remainder of the record.  The motion is granted.
If it has not already done so, the district court is instructed to order the preparation
of a complete reporter's record at no cost to appellant.  The reporter for the 299th District Court, Mr.
Leon Justice, is ordered to complete the reporter's record and tender it for filing no later than May
21, 2004.  See Tex. R. App. P. 37.3(a)(2).  Counsel's brief will be due thirty days after the filing of
the completed reporter's record.
It is ordered April 13, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish
1.        At present, the reporter's record includes only the punishment phase of trial.